Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On pg. 4, lines 14-15, “pivotally mounted to base” should read “pivotally mounted to the base”.
On pg. 5, lines 6-7, “upwardly extend flange” should read “upwardly extending flange”.
On pg. 9, line 10, “Figure 4A, at;” should read “Figure 4A;”.
On pg. 24, line 17, “the second lower arm members” should read “the second lower arm member”.
On pg. 28, line 7, “Alternately, actuator may be” should read “Alternately, the actuator may be”.
On pg. 28, line 13, “As exemplified, the second” should read “As exemplified in FIG. 5D, the second”.
Appropriate correction is required.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
In claim 3, “motor that is driving connected to” should read “motor that is drivingly connected to”.
In claim 6, “pivotally mounted to base” should read “pivotally mounted to the base”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “The apparatus of claim 1, wherein the wheelchair
has first and second laterally spaced apart rearwardly extending anti-tip bars”. The scope of claim 10 is indefinite for the following reason: claim 1 is directed to an apparatus for moving a wheelchair. Therefore, claim 1 is directed to an apparatus to act on a wheelchair. Claim 10, which depends directly from claim 1, is drawn to features of the wheelchair and how they interact with the apparatus. As the claims are directed to features of the apparatus AND the wheelchair, perhaps the claims should be structured as “a combination of a wheelchair and apparatus for moving the wheelchair” for limitations to both the apparatus and wheelchair to be given patentable weight in the claims.
	Regarding claim 11, the claim recites “The apparatus of claim 10 wherein the first anti-tip bar has an anti-tip bar wheel that is secured to the first anti-tip bar by a wheel mount”. The scope of claim 11 is indefinite for the following reason: claim 1 is directed to an apparatus for moving a wheelchair. Therefore, claim 1 is directed to an apparatus to act on a wheelchair. Claim 11, which depends from claim 1 through intervening claim 10, is drawn to features of the wheelchair and how they interact with the apparatus. As the claims are directed to features of the apparatus AND the wheelchair, perhaps the claims should be structured as “a combination of a wheelchair and apparatus for moving the wheelchair” for limitations to both the apparatus and wheelchair to be given patentable weight in the claims.
	Regarding claim 15, the claim recites “The apparatus of claim 1 wherein the wheelchair has a luggage rack and the luggage rack has a cross member”.  The scope of claim 15 is indefinite for the following reason: claim 1 is directed to an apparatus for moving a wheelchair. Therefore, claim 1 is directed to an apparatus to act on a wheelchair. Claim 15, which depends directly from claim 1, is drawn to features of the wheelchair and how they interact with the apparatus. As the claims are directed to features of the apparatus AND the wheelchair, perhaps the claims should be structured as “a combination of a wheelchair and apparatus for moving the wheelchair” for limitations to both the apparatus and wheelchair to be given patentable weight in the claims.
	Regarding claim 20, the scope of the claim is indefinite for the following reason: a claim cannot depend on itself. For the purpose of this examination, it will be assumed that claim 20 depends directly from claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tallino (US 20130240271 A1).
Regarding claim 1, Tallino teaches an apparatus 200 for moving a wheelchair, the wheelchair having a front end, a rear end and first and second laterally opposed sides, the wheelchair is positionable in front of the apparatus in an engageable position, the apparatus comprising: 
(a) a base 102 comprising a drive motor drivingly connected to a drive wheel 104 (¶ [0031]) and a first forwardly extending lower arm member 408 engageable with the wheelchair when the wheelchair is in the engageable position wherein the first lower arm member is operable between a lowered position in which the first lower arm member is disengaged from the wheelchair and, when the wheelchair is in the engageable position, a raised position in which the first lower arm engages the wheelchair, the first lower arm member has a first stop member 204 whereby, when the first lower arm member is in the raised position and engages the wheelchair, and when the wheelchair is on a forwardly extending declined surface, the first stop member inhibits forward motion of the wheelchair (FIGS. 4-8, ¶ [0038]); and, 
(b) a grip portion 108 provided on a driving linkage 109 wherein the driving linkage is drivingly connected to the base (FIG. 4, ¶ [0008] and [0036]).
Regarding claim 8, Tallino teaches the apparatus of claim 1 further comprising at least one steerable wheel 106 (FIG. 4, ¶ [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tallino in view of Takada (US 20010022244 A1).
Regarding claim 2, Tallino teaches all of the elements of the present invention as stated above but does not teach the apparatus of claim 1 further comprising a sensor operable to send a signal to a user when the wheelchair is in the engageable position.
Takada teaches a powered wheelchair moving apparatus comprising a sensor 28 operable to send a signal to a user when the wheelchair is in the engageable position (FIG. 2, ¶ [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the sensor of Takada with the powered wheelchair moving apparatus of Tallino as it would allow for the apparatus to alert a user when a wheelchair was in the engageable position, ensuring that the wheelchair could be easily and consistently coupled to the apparatus correctly by a user .
Regarding claim 3, Tallino teaches all of the elements of the present invention as stated above. Tallino additionally teaches the apparatus of claim 1 further comprising a lifting motor 404 that is driving connected to the first lower arm member (FIGS. 7 and 8, ¶ [0039]) but does not teach a sensor operable to automatically send a signal to the lifting motor when the wheelchair is in the engageable position.
Takada teaches a sensor 28 operable to automatically send a signal to the motor 8 when the wheelchair is in the engageable position (FIG. 2, ¶ [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the sensor of Takada with the powered wheelchair moving apparatus of Tallino as it would allow for the apparatus to be connected automatically to a wheelchair when the wheelchair was in the engageable position, ensuring that the wheelchair could be easily and consistently coupled to the apparatus correctly.
Regarding claim 4, Tallino teaches all of the elements of the present invention as stated above but does not teach the apparatus of claim 1 further comprising a securing member inhibiting the first lower arm member moving to the raised position until the wheelchair is in the engageable position.
Takada teaches a securing member 28, 8 inhibiting arm members from moving into the engaged position until the wheelchair is in the engageable position (FIG. 2, ¶ [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the sensor of Takada with the powered wheelchair moving apparatus of Tallino as it would allow for the apparatus to inhibit the first lower arm member from moving to the raised position until the wheelchair was in the engageable position, ensuring that the wheelchair could be easily and consistently coupled to the apparatus correctly.
Regarding claim 5, Tallino in view of Takada teaches all of the elements of the present invention as stated above. Tallino additionally teaches the apparatus of claim 4 wherein the securing member comprises a lifting motor 404 that is drivingly connected to the first lower arm member (FIGS. 7 and 8, ¶ [0039]) but does not teach a sensor operable to send a signal to the lifting motor to actuate the lifting motor to raise the first lower arm member to the raised position, wherein the lifting motor is inhibited from operation until the sensor sends a signal to the lifting motor indicative that the wheelchair is in the engageable position.
Takada teaches a sensor 28 operable to send a signal to the lifting motor to actuate the lifting motor to raise the first lower arm member to the raised position, wherein the lifting motor is inhibited from operation until the sensor sends a signal to the lifting motor indicative that the wheelchair is in the engageable position (FIG. 2, ¶ [0038]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tallino in view of Ilao (US 10751232 B1).
Regarding claim 6, Tallino teaches all of the elements of the present invention as stated above but does not teach the apparatus of claim 1 wherein the driving linkage is pivotally mounted to the base.
Ilao teaches a powered wheelchair moving apparatus wherein the driving linkage 30 is pivotally mounted to the base via pivot 32 (FIGS. 4 and 5, ¶ [14] – [15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the driving linkage pivotally mounted to the base of Ilao in place of the fixed driving linkage of Tallino as this would allow for the controls of the powered wheelchair moving apparatus to be selectively placed in front of the wheelchair within reach of its occupant or behind it, which would let either the occupant or an assisting person control the apparatus, thereby increasing its utility.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tallino in view of Wiff et al. (US 20070289787 A1), hereinafter Wiff.
Regarding claim 9, Tallino teaches all of the elements of the present invention as stated above but does not teach the apparatus of claim 8 wherein the at least one steerable wheel comprises a pair of rear caster wheels.
Wiff teaches a powered wheelchair moving apparatus comprising a pair of rear caster wheels 135 (FIG. 4, ¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the pair of rear caster wheels of Wiff in place of the single rear caster wheel of Tallino as this would allow for an increased stability which would increase the safety of an occupant of a wheelchair being pushed by the apparatus.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (US 20120279789 A1), hereinafter Brill in view of Fernie et al. (US 6315306 B1), hereinafter Fernie.
Regarding claim 19, Brill teaches an apparatus 100 for moving a wheelchair, the wheelchair having a front end, a rear end, first and second laterally opposed sides, the wheelchair is positionable in front of the apparatus in an engageable position, the apparatus comprising: 
(a) a base 10 comprising a drive motor 41 drivingly connected to a drive wheel 42, at least one steerable wheel 43 and an upwardly extending stop member 60; and, 
(b) a grip portion 31 provided on a driving linkage wherein the driving linkage is drivingly connected to the base (FIGS. 1 and 3, ¶ [0026], [0032] – [0034] and [0047]), 
but does not teach the wheelchair having a luggage rack, the luggage rack having a cross member, wherein, when the wheelchair is in the engageable position, the upwardly extending stop member is positionable forward of the cross member of the luggage rack and at an elevation of the cross member of the luggage rack whereby when the wheelchair is on a forwardly extending declined surface forward motion of the wheelchair is inhibited by engagement between the cross member and the upwardly extending stop member.
Fernie teaches a wheelchair having a luggage rack 54, the luggage rack having a cross member, that when combined with the apparatus taught by Brill, when the wheelchair is in the engageable position, the upwardly extending stop member is positionable forward of the cross member of the luggage rack and at an elevation of the cross member of the luggage rack whereby when the wheelchair is on a forwardly extending declined surface forward motion of the wheelchair is inhibited by engagement between the cross member and the upwardly extending stop member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the wheelchair with the luggage rack of Fernie with the powered wheelchair moving apparatus of Brill, as it would allow a wheelchair user to store luggage or other stowable items on the luggage rack.
Regarding claim 20, Brill in view of Fernie teaches all of the elements of the present invention as stated above. Brill additionally teaches the apparatus of claim 19 wherein the upwardly extending stop member 60 comprises a vertically translatable rod 62 (FIG. 3, ¶ [0047] – [0048]).
Allowable Subject Matter
Claims 7, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618